DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejection or objection not reiterated in this Action is withdrawn.

Election/Restrictions
Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 28, 2020.

Claim Rejections - 35 USC § 112
Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

The specification discloses at paragraph 39 the term agent refers to modified and unmodified nucleic acids such as antisense nucleic acids, RNA interference agents such as siRNA or shRNA, peptides, peptidomimetics, receptors, ligands, drugs, prodrugs, metabolite analogs, and antibodies. It is noted that while this definition is provided for defining the term “candidate agents” to be used in a screening method, this screening method is disclosed at paragraph 46 as identifying agents that reduce neurodegeneration and have the potential to treat neurodegenerative disorders and is thus considered a definition of the agents usable in the claimed treatment methods. 
Nucleic acid agents to a particular target require only knowledge of the target’s sequence and thus satisfy the written description requirement. However, the sequence of a target does not lead to the structure of inhibitors that are different classes of molecules. The specification describes shRNAs targeted to NEAT1, but neither the specification nor the prior art disclose any peptides, peptidomimetics, receptors, ligands, drugs, prodrugs, metabolite analogs, or antibodies that are inhibitors of NEAT1 or lncRNA NEAT1. 
In order for the written description provision of 35 USC 112, first paragraph to be satisfied, applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.  For example, MPEP 2163 states in part, 
Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “[w]ithout such disclosure, the claimed methods cannot be said to have been described.”).”


The skilled artisan cannot envision the detailed structure of the encompassed modulating agents, regardless of the complexity or simplicity of the method of isolation.  
Therefore, the full breadth of agents that inhibit NEAT1 encompassed by the claims do not meet the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.

Response to Arguments
Applicants traverse the written description rejection by noting case law does not require exemplification of all possible modulating agents, citing LizardTech, Inc. v. Earth Resource Mapping, PTY, Inc. 424 F.3d 1336, 1345 (Fed.Cir.2005). The portion of the citation at issue is the following “…the patent specification is written for a person of skill in the art, such a person comes to the patent with the knowledge of what has come before.” The examiner agrees that a specification need not reiterate or exemplify what has come before, but with regard to the full scope of the agents disclosed by in the instant application as usable in the claimed method (applicants do not appear to dispute the examiner’s position regarding what agents are embraced by the claims), there is no “what has come before” for peptides, peptidomimetics, receptors, ligands, drugs, 

Claim Rejections - 35 USC § 102
Claims 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakravarty et al. (US 2017/0037408, of record).
At paragraph 61 Chakravarty et al. disclose that double stranded siRNAs targeting NEAT1 include those whose sense strands are set forth in Table 2 as SEQ ID NOS: 3-11, SEQ ID NO: 43 and SEQ ID NO: 45. In table 2, the sequence designated as SEQ ID NO: 10 is identical to instant SEQ ID NO: 34 and the sequence designated as SEQ ID NO: 11 is identical to instant SEQ ID NO: 35. 

Response to Arguments
Applicants’ arguments regarding the Chakravarty reference are persuasive with regard to the method claims, but these arguments do not apply to claim 28, which is directed to a compound. Chakravarty discloses compounds recited within claim 28 for the reasons set out above.

Allowable Subject Matter
Claims 9-13 and 16 are allowed.
3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635